              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

IN RE ANDROGEL ANTITRUST
LITIGATION (NO. II)                             MASTER DKT. NO. 1:09–
                                                MD–2084–TWT

                                                ALL CASES

                            [PROPOSED] ORDER

      AND NOW, this ___ day of ____________, 20__, upon consideration of

DEFENDANTS’ MOTION IN LIMINE NO. 2 TO PRECLUDE REFERENCE

TO ABSENCE OF DEFENSE WITNESSES AT TRIAL, the accompanying

memorandum of law, and any responses thereto, it is hereby ORDERED and

DECREED that the motion is GRANTED. Plaintiffs shall not comment on or

introduce evidence regarding the absence of defense witnesses.




                                          ______________________
                                          Thomas W. Thrash, Jr.
                                          Chief United States District Judge
